Order entered November 4, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00440-CV

                     LONNIE CHARLES CHALMERS, Appellant

                                            V.

                  CITY DALLAS POLICE DEPARTMENT, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 10-14982

                                        ORDER
      We DIRECT the Clerk of this Court to issue the mandate forthwith.


                                                  /s/   DOUGLAS S. LANG
                                                        JUSTICE